Citation Nr: 0727021	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-23 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA compensation benefits, to include health care benefits 
under Chapter 17, of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The appellant served on active duty from September 1972 to 
March 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for major affective 
illness, with recurrent depression; heel spurs; and right leg 
pain, all based on a denial to an existing bar to VA 
benefits.  Although the issues were developed as entitlement 
to service connection for major affective illness, with 
recurrent depression; heel spurs; and right leg pain, given 
the applicable legal criteria, the Board has characterized 
the issue as listed on the title page.

The veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing held in July 2007.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The appellant was discharged from service in March 1975, 
under conditions other than honorable (OTH).

2.  During his period of active service, the appellant was 
absent without leave (AWOL) from February 20, 1973 to March 
24, 1975, a period totaling over 760 days.

3. There were no compelling circumstances to warrant the 
appellant's prolonged AWOL.

4. The appellant was not insane at the time that he went 
AWOL.

5.  In November 1977, the Naval Discharge Review Board 
upgraded the character of the appellant's discharge from 
"under conditions other than honorable," to "under 
honorable conditions."  This upgrade does not set aside any 
bar to VA benefits.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to entitlement to all VA compensation 
benefits, including health care benefits under Chapter 17, of 
Title 38, United States Code.  38 U.S.C.A. §§ 101(2), 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.360 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  However, the United 
States Court of Appeals for Veterans Claims has held that 
where the law is dispositive and where there is no reasonable 
possibility that any assistance would aid in substantiating a 
claim on appeal, the VCAA is not for application.  See Wensch 
v. Principi, 15 Vet. App. 362 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231- 232 (2000) (holding that the VCAA was 
inapplicable to a matter of pure statutory interpretation).  
The Board finds the issue on appeal is a matter of pure 
statutory interpretation and to move forward with the claim 
would not cause any prejudice to the appellant.  

Because the basis for the decision reached in this case is 
based solely in the application of the law, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Law and Regulations

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation benefits are not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).  Service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

§3.12 Character of discharge
(a)  If the former service member did not die in 
service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the 
period of service on which the claim is based was 
terminated by discharge or release under conditions 
other than dishonorable.  (38 U.S.C. 101(2)).  A 
discharge under honorable conditions is binding on 
the Department of Veterans Affairs as to character 
of discharge.  
(b)  A discharge or release from service under one 
of the conditions specified in this section is a bar 
to the payment of benefits unless it is found that 
the person was insane at the time of committing the 
offense causing such discharge or release or unless 
otherwise specifically provided  (38 U.S.C. 
5303(b)). 
(c) Benefits are not payable where the former 
service member was discharged or released under one 
of the following conditions: 
(1)  As a conscientious objector who refused to 
perform military duty, wear the uniform, or 
comply with lawful order of competent military 
authorities. 
(2)  By reason of the sentence of a general 
court-martial. 
(3)  Resignation by an officer for the good of 
the service. 
(4)  As a deserter. 
(5)  As an alien during a period of 
hostilities, where it is affirmatively shown 
that the former service member requested his or 
her release.  See §3.7(b). 
(6)  By reason of a discharge under other than 
honorable conditions issued as a result of an 
absence without official leave (AWOL) for a 
continuous period of at least 180 days.  This 
bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant 
the prolonged unauthorized absence.  This bar 
applies to any person awarded an honorable or 
general discharge prior to October 8, 1977, 
under one of the programs listed in paragraph 
(h) of this section, and to any person who 
prior to October 8, 1977, had not otherwise 
established basic eligibility to receive 
Department of Veterans Affairs benefits.  The 
term "established basic eligibility to receive 
Department of Veterans Affairs benefits" means 
either a Department of Veterans Affairs 
determination that an other than honorable 
discharge was issued under conditions other 
than dishonorable, or an upgraded honorable or 
general discharge issued prior to October 8, 
1977, under criteria other than those 
prescribed by one of the programs listed in 
paragraph (h) of this section.  However, if a 
person was discharged or released by reason of 
the sentence of a general court-martial, only a 
finding of insanity (paragraph (b) of this 
section) or a decision of a board of correction 
of records established under 10 U.S.C. 1552 can 
establish basic eligibility to receive 
Department of Veterans Affairs benefits.  The 
following factors will be considered in 
determining whether there are compelling 
circumstances to warrant the prolonged 
unauthorized absence.  
(i)  Length and character of service 
exclusive of the period of prolonged AWOL. 
Service exclusive of the period of 
prolonged AWOL should generally be of such 
quality and length that it can be 
characterized as honest, faithful and 
meritorious and of benefit to the Nation.  
(ii)  Reasons for going AWOL.  Reasons 
which are entitled to be given 
consideration when offered by the claimant 
include family emergencies or obligations, 
or similar types of obligations or duties 
owed to third parties.  The reasons for 
going AWOL should be evaluated in terms of 
the person's age, cultural background, 
educational level and judgmental maturity.  
Consideration should be given to how the 
situation appeared to the person himself 
or herself, and not how the adjudicator 
might have reacted.  Hardship or suffering 
incurred during overseas service, or as a 
result of combat wounds of other service-
incurred or aggravated disability, is to 
be carefully and sympathetically 
considered in evaluating the person's 
state of mind at the time the prolonged 
AWOL period began.  
(iii) A valid legal defense exists for the 
absence which would have precluded a 
conviction for AWOL.  Compelling 
circumstances could occur as a matter of 
law if the absence could not validly be 
charged as, or lead to a conviction of, an 
offense under the Uniform Code of Military 
Justice.  For purposes of this paragraph 
the defense must go directly to the 
substantive issue of absence rather than 
to procedures, technicalities or 
formalities.  
(d)  A discharge or release because of one of the 
offenses specified in this paragraph is considered 
to have been issued under dishonorable conditions. 
(1)  Acceptance of an undesirable discharge to 
escape trial by general court-martial. 
(2)  Mutiny or spying. 
(3)  An offense involving moral turpitude. 
This includes, generally, conviction of a 
felony. 
(4) Willful and persistent misconduct.  This 
includes a discharge under other than 
honorable conditions, if it is determined that 
it was issued because of willful and 
persistent misconduct.  A discharge because of 
a minor offense will not, however, be 
considered willful and persistent misconduct 
if service was otherwise honest, faithful and 
meritorious  
(5) Homosexual acts involving aggravating 
circumstances or other factors affecting the 
performance of duty.  Examples of homosexual 
acts involving aggravating circumstances or 
other factors affecting the performance of 
duty include child molestation, homosexual 
prostitution, homosexual acts or conduct 
accompanied by assault or coercion, and 
homosexual acts or conduct taking place 
between service members of disparate rank, 
grade, or status when a service member has 
taken advantage of his or her superior rank, 
grade, or status. 
(e)  An honorable discharge or discharge under 
honorable conditions issued through a board for 
correction of records established under authority of 
10 U.S.C. 1552 is final and conclusive on the 
Department of Veterans Affairs.  The action of the 
board sets aside any prior bar to benefits imposed 
under paragraph (c) or (d) of this section. 
(f)  An honorable or general discharge issued prior 
to October 8, 1977, under authority other than that 
listed in paragraphs (h)(1), (2) and (3) of this 
section by a discharge review board established 
under 10 U.S.C. 1553 set aside any bar to benefits 
imposed under paragraph (c) or (d) of this section 
except the bar contained in paragraph (c)(2) of this 
section.  
(g)  An honorable or general discharge issued on or 
after October 8, 1977, by a discharge review board 
established under 10 U.S.C. 1553, sets aside a bar 
to benefits imposed under paragraph (d), but not 
paragraph (c), of this section provided that: 
(1)  The discharge is upgraded as a result of 
an individual case review; 
(2)  The discharge is upgraded under uniform 
published standards and procedures that 
generally apply to all persons 
administratively discharged or released from 
active military, naval or air service under 
conditions other than honorable; and  
(3)  Such standards are consistent with 
historical standards for determining honorable 
service and do not contain any provision for 
automatically granting or denying an upgraded 
discharge. 
(h)  Unless a discharge review board established 
under 10 U.S.C. 1553 determines on an individual 
case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set 
forth in paragraph (g) of this section, an honorable 
or general discharge awarded under one of the 
following programs does not remove any bar to 
benefits imposed under this section: 
(1)  The President's directive of January 19, 
1977, implementing Presidential Proclamation 
4313 of September 16, 1974; or 
(2)  The Department of Defense's special 
discharge review program effective April 5, 
1977; or 
(3)  Any discharge review program implemented 
after April 5, 1977, that does not apply to 
all persons administratively discharged or 
released from active military service under 
other than honorable conditions.  (Authority: 
38 U.S.C. 5303(e)) 
(i)  No overpayments shall be created as a result of 
payments made after October 8, 1977, based on an 
upgraded honorable or general discharge issued under 
one of the programs listed in paragraph (h) of this 
section which would not be awarded under the 
standards set forth in paragraph (g) of this 
section.  Accounts in payment status on or after 
October 8, 1977, shall be terminated the end of the 
month in which it is determined that the original 
other than honorable discharge was not issued under 
conditions other than dishonorable following notice 
from the appropriate discharge review board that the 
discharge would not have been upgraded under the 
standards set forth in paragraph (g) of this 
section, or April 7, 1978, whichever is the 
earliest.  Accounts in suspense (either before or 
after October 8, 1977) shall be terminated on the 
date of last payment or April 7, 1978, whichever is 
the earliest.  
(j) No overpayment shall be created as a result of 
payments made after October 8, 1977, in cases in 
which the bar contained in paragraph (c)(6) of this 
section is for application.  Accounts in payment 
status on or after October 8, 1977, shall be 
terminated at the end of the month in which it is 
determined that compelling circumstances do not 
exist, or April 7, 1978, whichever is the earliest.  
Accounts in suspense (either before or after October 
8, 1977) shall be terminated on the date of last 
payment, or April 7, 1978, whichever is the 
earliest. 
(k)  Uncharacterized separations.  Where enlisted 
personnel are administratively separated from 
service on the basis of proceedings initiated on or 
after October 1, 1982, the separation may be 
classified as one of the three categories of 
administrative separation that do not require 
characterization of service by the military 
department concerned.  In such cases conditions of 
discharge will be determined by the VA as follows: 
(1)  Entry level separation.  Uncharacterized 
administrative separations of this type shall 
be considered under conditions other than 
dishonorable. 
(2)  Void enlistment or induction.  
Uncharacterized administrative separations of 
this type shall be reviewed based on facts 
and circumstances surrounding separation, 
with reference to the provisions of §3.14 of 
this part, to determine whether separation 
was under conditions other than dishonorable. 
(3)  Dropped from the rolls.  Uncharacterized 
administrative separations of this type shall 
be reviewed based on facts and circumstances 
surrounding separation to determine whether 
separation was under conditions other than 
dishonorable.  (Authority: 38 U.S.C. 501(a))  
38 C.F.R. § 3.12 (2006)

In the present appeal, the appellant contends that he is 
entitled to service connection and thus VA compensation 
benefits for a major affective illness, with recurrent 
depression; heel spurs; and right leg pain, which he alleges 
were incurred during military service.  The Board has 
considered the appellant's contentions, but finds however, 
that the claim must be denied as a matter of law.

Service personnel records show that the appellant entered 
military service in September 1972.  The appellant entered 
into an unauthorized absence status on February 20, 1973.  On 
March 20, 1973 he was declared a deserter.  The records 
further show that while on AWOL, and on July 25, 1974, the 
appellant was arrested and charged with armed robbery.  He 
was convicted of such felony offense and sentenced to 10 
years of confinement in state prison in January 1975.  
Thereafter, his sentence was suspended and he was committed 
to a youth forestry camp.  

Service personnel records reflect that the appellant was 
released from service under conditions "other than 
honorable", on March 24, 1975.  The DD 214 reflects that the 
appellant was absent without leave (AWOL) for a continuous 
period beginning February 20, 1973 until March 24, 1975; a 
period totaling more than 760 days.  

In November 1977, the appellant's separation from service was 
upgraded to an honorable discharge by the Naval Discharge 
Review Board.  This upgrade was based upon a determination 
that at the time of the appellant's initial discharge, a 
procedural irregularity had occurred which warranted a change 
in his status for the convenience of the government.  

The appellant applied for VA educational benefits in 1979.  
In a July 1979 administrative decision, the RO found that the 
appellant's character of discharge for the period of service 
from September 1972 to March 1975 was a statutory bar to all 
VA benefits.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6).  
The appellant was notified of this decision in August 1979.  
In October 1979, the RO reconsidered the earlier rating 
decision based on new evidence; and determined that no change 
in the previous decision was warranted.  The appellant was 
informed of the RO's decision in October 1979.  He did not 
submit a timely notice of disagreement with this decision 
within one year.  Because the appellant did not file a notice 
of disagreement, the RO's administrative decision regarding 
character of discharge as a bar to VA benefits became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Based upon the evidence provided, the Board finds that the 
appellant's character of discharge constitutes a bar to all 
VA benefits.  The currently upgraded status of "honorable 
discharge" does not set aside the bar to VA benefits.  As 
indicated an honorable or general discharge issued on or 
after October 8, 1977, by a discharge review board 
established under 10 U.S.C.A. 1533 sets aside a bar to 
benefits imposed under paragraph (d), but not paragraph (c) 
of this section.  38 C.F.R. § 3.12 (g).  

In the present appeal, the appellant's discharge was upgraded 
by a Naval Discharge Review Board established under 10 
U.S.C.A. 1533.  However, as the circumstances surrounding the 
appellant's discharge fall within paragraph (c) as opposed to 
paragraph (d).  Rather, they fall into within paragraph (c), 
on account that he was AWOL well over 180 days during his 
period of active service.  Therefore, the statutory bar to VA 
benefits is not set aside.

There is no evidence to establish that the veteran was insane 
at the time of his prolonged period AWOL.  In this regard, 
the Board finds no indication in any of the records in the 
claims file that during the events in question, the appellant 
was unable to know or understand the nature or consequences 
of his acts, or that what he was doing was wrong.  Zang v. 
Brown, 8 Vet. App. 246, 254 (1995); VAOPGCPREC 20-97.  
Although the appellant indicated that he had nervous trouble 
on his January 1972 Report of Medical History form, there is 
no indication in any of the service medical records that he 
was diagnosed with any psychiatric illness or was deemed 
insane either during the entrance clinical evaluation, or at 
any time prior to his unauthorized absence.  Furthermore, the 
report of a January 1975 pre-sentencing medical examination 
reveals that his psychiatric condition was found to be 
normal.  Most importantly, the veteran does not allege that 
he was insane during his AWOL period.  The burden is on the 
appellant to submit competent medical evidence that he was 
insane at the time of his unauthorized absences. Stringham v. 
Brown, 8 Vet. App. 445, 449 (1995).

With respect to whether there were compelling circumstances 
which led to the appellant's period of prolonged AWOL, the 
Board finds that the record does not contain any.  38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii) (2006).  The 
record shows that the appellant was AWOL for more than half 
of his active military service.  He was on active duty for 
only about six months prior to his period of AWOL.  In 
addition, by the appellant's own testimony and in written 
statements submitted in support of his claim, he acknowledged 
that he abused alcohol and drugs during this time.  Based 
upon the minor length of time of actual service and the abuse 
of drugs and alcohol during this short period, the Board 
finds that the significant part of his service did not rise 
to the level of honest, faithful and meritorious and of 
benefit to the nation.  

In determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence, the Board must 
also give consideration to reasons offered by the claimant 
including family emergencies or obligations to third parties.  
The reasons for going AWOL are to be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  See 3.12 (c) (6)(ii) (2006).  Based 
upon the available evidence, including the appellant's 
testimony, the Board finds the circumstances as described by 
the veteran are not sufficiently compelling to warrant the 
prolonged unauthorized absence.  

Initially, the Board notes that in written correspondence 
submitted in September 1979, the veteran indicated that his 
drug use was the main reason that he went AWOL.  However, at 
his video-conference hearing in July 2007, the appellant 
testified that he did not intend to go AWOL, but his mother 
was terminally ill and had financial difficulties because she 
was unable to work.  The appellant also testified that his 
father had passed away shortly before he entered the 
military.  The appellant further explained that he was the 
oldest child still living at home, he felt as though he had 
"abandoned" his family.  The appellant also indicated that 
he came from a "sheltered" farming background; was only 
about 19 years of age; and had only a ninth grade education 
at the time of his prolonged unauthorized absence.  The 
appellant and his representative also appear to suggest that 
his civilian arrest and confinement was a reason for his AWOL 
status.

The Board observes that the appellant has been inconsistent 
with his reasons for his prolonged unauthorized absence.  
However, in this case neither the appellant's feelings of 
family abandonment or drug use are compelling justifications 
for his prolonged absence of 760 days.  There also is no 
indication that the veteran sought employment to assist his 
family's with their alleged financial crisis during his 
absence from the military.  In addition, the Board observes 
that the appellant had a few juvenile criminal problems even 
prior to entering military service, which tend to reflect a 
pre-existing lack of regards for authority.  Records in the 
appellant's service personnel file reflect that he was 
charged with tampering with C&O Railroad property in June 
1968, fined and placed on probation.  He was also charged 
with breaking and entering at a local grocery store in April 
1970 and again placed on probation.  The Board also notes 
that the appellant's civil confinement is not a compelling 
reason for his AWOL status.  The appellant was declared a 
deserter on March 20, 1973, and was not arrested until July 
25, 1974 - more than a year later.  

Hardship or suffering incurred during overseas service or as 
a result of combat wounds of other service-incurred or 
aggravated disability is to carefully considered as well.  In 
this case, there is no evidence that this was a factor in the 
appellant's prolonged unauthorized absence.  See 38 C.F.R. § 
3.12(c)(6)(ii) (2006).  Service personnel records reflect no 
overseas or combat service.  In addition, the record is 
negative for a valid legal defense that would have precluded 
conviction for the absence without leave.  See 38 U.S.C.A. § 
5303; 38 C.F.R. § 3.12(c)(6)(iii) (2006). The appellant's 
conviction and civilian confinement for the felony offense of 
armed robbery is not a valid legal defense that would have 
precluded conviction for the absence without leave.  This is 
because the crime of armed robbery could be validly be 
charged as, or lead to a conviction of, an offense under the 
Uniform Code of Military Justice.

In sum, the Board cannot conclude that there were compelling 
circumstances which were of such severity as to force the 
veteran into a prolonged period of unauthorized absence for 
more than 760 days, and thereby warrant his AWOL status.  
Accordingly, the Board concludes that the character of the 
appellant's discharge from service is a bar to the appellant 
in obtaining VA benefits and, thus service connection may not 
be granted for the claimed disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  
The appeal is therefore denied.


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, to include health 
care benefits under Chapter 17, of Title 38, United States 
Code, and the appeal is denied.   



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


